DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, claims 16,17 in the reply filed on 9-30-21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16, ‘as a workpiece’ is unclear.  The description the elastic layer is ‘stacked on the abrasive retaining layer’ is unclear. It should say ‘stacked on a rear side of the abrasive retaining layer.’  The last line is unclear that the layer is ‘pressed against the impeller.’  It should say is configure ‘to press the … layer against the wall of the impeller to polish the wall.’
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catterfeld-4428717 in view of Wheaton-2906650.
	Catterfeld discloses claim 16. (Currently Amended) A method of manufacturing an impeller 2 (column 3, lines 16-column 4, line 10) , the method comprising: fabricating an impeller including a flow path via 34,8,10 see impeller with channels 34 having walls 8 at Fig 1-3; pushing slurry through the channels 34/walls 8 during use (col 4, lines 16-21) which provides an abrasive/polishing action (col 3, line 53)  in the flow path of the impeller with use of a polishing tool/abrasive slurry that is slidable on the wall of the flow path of the impeller.

Catterfeld does not specifically polish the inside of the channels, nor wherein the polishing tool comprises: an abrasive retaining layer configured to allow an abrasive to be retained on a surface; and an elastic layer that is stacked on the abrasive retaining layer and is configured to press the abrasive retained in the abrasive retaining layer against the impeller, wherein (claim 17) the wall of the flow path of the impeller is polished by deforming the elastic layer within an elastic range while causing the abrasive retaining layer to follow the wall of the flow path of the impeller.

	However, Wheaton teaches polishing/cleaning the inside walls of a channel/pipe (col 2, line 1,-Figs III,IV) with a compressible tool having an outer layer 2, capable of retaining abrasive, that is stacked on a compressible, elastic, resilient body 1 (col 2, lines 12-15) so that the scouring/polishing body (that has abrasive action (col 3, line3)  is deformed within the pipe within an elastic range (col 2, lines 15-19) while causing (via vacuum-col 3, lines 18-25) the outer layer capable of retaining abrasive to follow the wall of the flow path of pipe (Figs III,IV) for scouring with abrasive action.
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to scour/polish the channel walls of the impeller of  Catterfeld, with a deformable scouring tool that has an outer layer stacked on a deformable, resilient layer, in order to move through the flow path of the channels of the impeller to scour all the walls of the channel in order to smooth the channels so that during use, the coal slurry can flow freely making the impeller more efficient without clogging up.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar impeller/channel devices with flow channels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 2, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723